3. North Caucasus, in particular the case of Oleg Orlov
The next item is the debate on six motions for resolutions on North Caucasus, in particular the case of Oleg Orlov.
author. - Mr President, I would like to say that this resolution on the situation in the North Caucasus, and in particular on the case of Oleg Orlov, is one of the most deserving resolutions this House has adopted for a long time.
The tragedy reigning in the North Caucasus has only deepened in recent years with pervasive human rights violations still affecting the daily lives of the communities in Chechnya, in Ossetia, Dagestan, North Ossetia and Kabardino-Balkaria.
The violence is far from over. Only last Tuesday, at least six people were killed in an attack on Chechnya's Parliament building in Grozny. At least 17 people were injured, most of them civilians. On 9 September, 17 people were killed and many others wounded in a bombing in Vladikavkaz, the capital of North Ossetia.
The tragedies of the past are not accounted for either. The families of victims in Beslan still do not know what exactly happened to their children and loved ones, how they died or where their bodies are.
Not only has the vicious circle of violence and impunity left these communities distraught and paralysed, the failure to tackle the situation has led the violence to spread beyond the borders of the North Caucasian republics.
While Muscovites have felt the trauma of terrorism, Chechen refugees in Europe fear persecution, even murder. People disappear even in the capital city, Moscow, or in St Petersburg, as has happened during the past year.
So there comes a point when this must stop. The winner of the 2009 Sakharov Prize, Mr Orlov, being placed under criminal charges could be the point at which Europe finally says enough is enough.
The EU should seek now to cooperate with the Council of Europe on the excellent report produced by Dick Marty on legal remedies for human rights violations in the North Caucasus.
author. - Mr President, today President Buzek announced the winner of this year's Sakharov Prize. This prize embodies freedom of thought, an essential European freedom and right we stand for on behalf of our citizens and across the world.
In response to the Nobel Peace Prize award, President Buzek called firmly on China to release Liu Xiao Bo and said: 'Freedom is not a threat, but the threats to freedom can be many'. This also goes for the people who defend human rights in the Northern Caucasus.
Last year's Sakharov Prize awardees Oleg Orlov, Sergei Kovalev and Lyudmila Alexeyeva, of Memorial, have not been able to pick up their award personally as their freedom is threatened. The EU invests tremendously in EU-Russia relations, and we are joined through the Council of Europe and the OSCE.
Russia has thus committed itself to protecting and promoting human rights and the rule of law, but what a long way we are from that situation. Intimidation of journalists and civil society activists prevails, disappearances of human rights defenders happen systematically and there is no freedom of expression, including on the Internet. The absence of the rule of law has led to 20 000 cases pending at the European Court of Human Rights from the Russian Federation.
Russia has the right to fight terrorism in the Northern Caucasus, but if the rule of law is not upheld this has a counter-productive effect on stability. There really is no excuse for Russia not to comply with its own commitment to human rights.
We look forward and will see to it that the representatives of Memorial have the freedom to come to this Parliament, thereby symbolising the freedoms and rights that all citizens in the Northern Caucasus enjoy.
author. - (FI) Mr President, I am very concerned about the growing climate of fear that surrounds human rights defenders in Russia. We owe our support to Oleg Orlov, to whom we awarded the Saharov Prize last year. His sole crime is to have spoken about human rights in Russia.
Fundamental rights are also being breached within the EU, but what has happened in Russia is something else entirely. We must struggle against all kinds of terrorism and radical extremism using all the legal means available to us, but also availing ourselves of the remedies offered by civil society. There is no longer any need for oppression in the North Caucasus: there needs to be dialogue instead. There must be no more crime, but more respect for the law and human rights.
Justice is always carried out objectively and subjectively. In the North Caucasus this means that criminals should be convicted and the needs of the victims of crime taken into account. Adopting this statement is a clear and consistent show of support for Orlov, as it is too for all the others who struggle in the name of human rights. We must bear this case in mind when we discuss new relations between the EU and Russia. Russia must respect human rights to be able to play a genuine role in Europe and accept the European ethos: Europe is on the side of people, not against them.
author. - (PL) In Communist times, when the Solidarity movement in Poland was fighting for human rights and democracy, a slogan was widely used which said: 'there is no freedom without Solidarity'. Today, in the context of what is happening in the North Caucasus, although not only there, but also in many other parts of Russia, it can be said that there is no stabilisation without the rule of law.
It is very important to talk about these two phenomena together. We cannot talk about economic and political relations with Russia while ignoring human rights there. It is, in fact, a system of interconnected vessels, they are not two separate subjects. Elementary honesty demands that we not only talk about improving relations with Russia - with that great country - but also that we require of Moscow that it respect human rights, including in the case of someone who has been awarded the Sakharov Prize. This is a singular slap in the face for the European Parliament and the European Union.
Mr President, I should like to take advantage of this speech to ask for us together to think about what purpose the Sakharov Prize serves.
I should like to begin by thanking my colleagues, and Mrs Hautala in particular, for having responded to my request concerning the situation of Mr Orlov. Indeed, Mr Orlov is one of the three people in charge of Memorial, the association to which we awarded the Sakharov Prize last year.
By handing over this prize, we rewarded the commitment of those who still dare to denounce the situation in Chechnya. It was symbolic because it came a few months after the murder of Natalia Estemirova, a murder that Mr Orlov strongly condemned. We knew that the Chechen President was suing Mr Orlov for his hatred, that he had pressed charges against him. In January 2010 Mr Orlov and Memorial were found guilty, and we did not say a thing. On 6 July Mr Orlov was charged once again, and he is now facing a three-year prison term.
When we award the Sakharov Prize, we aim to raise the profile of the work of men and women who fight for democracy and human rights and, in awarding them the prize, we place them under our protection.
However, what have we done for Mr Orlov and for all those who defend human rights in Russia and in Chechnya? In what way have we developed the EU's dialogue to ensure that human rights are at last respected in the North Caucasus? Can we tolerate, without saying anything, the fact that no legal action has been taken more than a year after Mrs Estemirova's murder? Can we tolerate human rights defenders being kidnapped, mistreated and disappearing without any reaction by the courts?
I almost feel like saying, what purpose do we serve if, part-session after part-session, we denounce a number of human rights violations without it stopping the Commission from pursuing its supposedly constructive dialogues and from telling us that progress is being made, but just not in the fields of human rights and justice? When will we stop renouncing these supposedly fundamental values for the benefit of the economic and political interests of certain Member States? We might be more credible, ladies and gentlemen, if our sittings were not pushed back to last thing on Thursday afternoon, and if there were a few more of us here to follow these debates.
Mr President, the North Caucasus was a victim of tsarist colonial policy and of attempts at genocide by the Stalinist regime. However, unfortunately it was also involved in two brutal wars after the collapse of the Soviet Union which went as far genocide against smaller ethnic groups, such as the Chechens. Today it is still a region where small, evil satellite regimes, like that of Mr Kadyrov, commit horrific violations of human rights. We condemn all forms of terrorism on all sides, but this regime has nothing to do with democracy and the rule of law.
In order to resolve this situation, we need a three-pronged approach, involving close cooperation between the Council of Europe, together with the European Court of Human Rights, the European Parliament as the driving force behind the European Union and the human rights organisations in the region, which are attempting to protect it from the might of Russia. The human rights organisation Memorial plays a central role in this respect. Therefore, we are calling not only for Mr Oleg Orlov to be left in peace immediately, but also for him to be given support for his commendable work on behalf of human rights. We owe that to him and his fellow combatants, to the people of the North Caucasus and also to our murdered friend and comrade Natalia Estemirova, whom many of us knew personally and whose murder must finally be resolved. We are under an obligation to her to ensure that human rights and the rule of law are introduced into the North Caucasus.
Some time ago, Oleg Orlov said the greatest problem for the North Caucasus was the rejection by those in power of the most important issue - that of human rights. The violations of human rights are destabilising the situation in the North Caucasus, are prolonging the conflict, are reducing the chances for its resolution and are, in fact, creating support for underground terrorist activity.
Human rights organisations such as Memorial should be supported because they are essential for the creation of a stable and free society, as also they are needed for the establishment of a stability which is real and lasting. These organisations should be supported, therefore, and it is also necessary to condemn the reprehensible deeds which are being perpetrated in the North Caucasus, to speak out for the growing number of people who have disappeared and to remember the suffering of those who have been displaced.
on behalf of the S&D Group. - (LV) Thank you, Mr President. I fully support the part of the resolution which addresses the need for human rights in North Caucasus to be observed. I am very familiar with the situation in the Caucasus, as I have been there more than once. At the same time, I should like to remark that the title of 'human rights defender' does not give Mr Orlov the right to accuse the President of the Republic of Chechnya of murder. If Mr Orlov believes that the Sakharov prize is a mandate for injudicious assertions, he is mistaken. The European Parliament does not have to act as Orlov's lawyer. Let Orlov prove his case in court. If not in a Russian court, then in the European Court. We do not have the right to take sides in this dispute. We must give the courts the opportunity to do their work. However, I should like to give Orlov some advice - think before you speak. Defamation is an offence. Thank you.
It is a paradox that on the day when we have announced our decision to award the 2010 Sakharov Prize, we are talking about the persecution of one of the winners of last year's prize. As you know, Oleg Orlov, together with other members of the organisation Memorial, was awarded the prize last year for his uncompromising and courageous fight for the truth about Russian crimes committed in the Chechen Republic.
We are talking, today, about the continued persecution to which Oleg Orlov is being subjected because he is courageously demanding explanations for all the circumstances of the death of Natalia Estemirova, who was the head of Memorial in Chechnya. It should be remembered that the steps taken on the part of 'President' Ramzan Kadyrov against Mr Orlov would not have been possible without the support of the Kremlin. Therefore, I appeal to all the authorities of the European Union, including the Commission and the Council, to put pressure on President Medvedev to curb this kind of persecution in Chechnya.
(RO) Acts of violence or terrorism are almost an everyday occurrence in the republics in the North Caucasus. The attack carried out last week in the Chechen Parliament highlights that Islamist insurgency is jeopardising the entire region's stability. Fifteen years after the outbreak of the wars in Chechnya, there are still 80 000 displaced persons in the region. The situation for human rights activists is also alarming, with reports of numerous random abductions and convictions. The case of Oleg Orlov is one of a series of trials initiated without any sound legal basis. He could face three years in prison after he accused the president of Chechnya of involvement in the murder of Natalia Estemirova in 2009.
I wish to point out that the investigations launched after this woman's death have not made any progress so far. For these reasons, I believe that the Federal authorities need to take additional measures to ensure that investigations are conducted properly, including when members of the organisation Memorial are involved.
(FI) Mr President, the best known and most violent conflict in the North Caucasus region was that which began with the First Chechen War. It still continues, although it has spread, in particular to Dagestan and Ingushetia. Without adopting a position on to what extent it is about a war of liberation, a war against terrorism or something else, we cannot deny the fact that there are almost 100 000 internal refugees in the region and a very poor situation with respect to human rights.
The human rights activists to whom we awarded the Sakharov Prize last year are a force to be reckoned with in Memorial, which has a significant role in the North Caucasus. When he collected the prize last December, Oleg Orlov answered a question on the dangers of his work, saying that the biggest problem was that the threat came from representatives of the state. Few would doubt these words of his.
Anna Politkovskaya was especially known as someone who spoke up for the human rights of Chechens. The Russian agent Alexander Litvinenko, who was poisoned in London, had criticised Russian actions in Chechnya. Natalya Estemirova, who was murdered last year, revealed the fact that the security services had been involved in acts of violence and executions, in Chechnya too. The list of similar unsolved murders could go on. That is why it is vital that the European Union should continue to raise these issues.
(PL) I would like to begin by correcting something which was said by a fellow Member. We were informed that representatives of Memorial were not able to come to Parliament to receive the Sakharov Prize last year. In fact, they were here. It is the 'Ladies in White' who cannot collect the prize, because they are not being allowed to leave Havana.
The report prepared in June 2010 by the Parliamentary Assembly of the Council of Europe publishes information about further cases of human rights violations in the North Caucasus. The Russian authorities maintain they are making efforts at stabilisation, but the impunity associated with human rights violations and the absence of the rule of law continue to be the main obstacles to real and lasting stability in the region. Civilians are still living under the threat of violence. Torture and ill-treatment are commonplace, as are forced disappearances, arbitrary murders and arbitrary arrests. Investigations into human rights violations are ineffective and defective. Their only result is often the failure to punish the perpetrators, which increases the mistrust of government institutions and the entire justice system.
It is our duty to take all possible steps, not only to enable permanent monitoring of the situation in the North Caucasus, but also to take action intended to guarantee the rule of law and support for civil and democratic initiatives and to bring an end to the lawlessness in the region.
(SK) I believe that the main problem in the North Caucasus is disregard for the most important thing of all, namely respect for individual human rights Such human rights violations destabilise the situation in the region, prolong and deepen conflict, decrease the chances for its resolution, and help generate the basis for reactionary terrorist groups.
Ramzan Kadyrov, who has assumed power in Chechnya, does not contribute to stability. He has become the absolute ruler of this republic, defying the law or misinterpreting it so that he may act in contradiction of fundamental human rights. Moreover, abuses directed against certain individuals may neither be publicised nor discussed. Oleg Orlov, a member of the Memorial group, is a sorry example of the persecution of those who defend human rights. The situation seems to be tragically without a solution, and that is why it is the moral obligation of the European Parliament to painstakingly monitor events in the region, and regularly insist on respect for rights which the citizens and human rights organisations in the Russian Federation still cannot enjoy on a day-to-day basis despite official rhetoric.
(RO) I too feel obliged to speak out in solidarity with Oleg Orlov and the Human Rights Centre Memorial, which he heads. They were awarded the Sakharov Prize for Freedom of Thought last year by the European Parliament.
The conviction for slandering the Chechen President and the trial initiated against Oleg Orlov, who could now face years in prison, mark the horrible culmination of a depressing series of acts of persecution against human rights activists, including the most terrible one involving the abduction and murder of Natalia Estemirova, Memorial's coordinator in Chechnya. I feel obliged to protest against these brutal, repeated violations against human rights, justified by the need to combat terrorism, against the impunity of those guilty of serious crimes and abuses, as well as against the Russian authorities tolerating this situation, which is affecting the credibility of their commitment to democracy.
(CS) I would like to think here about how it is possible that we are still only discussing the human rights of a relatively small group of people and are completely missing the main issue. The bottom line in the North Caucasus is the strong external interference of Wahhabis who are trained, who are armed and who are moving in with clear objectives.
If you do not know where the Wahhabis come from and who finances them - well, it is the same sources that are being talked about with regard to other terrorist organisations. Unfortunately, in this resolution, the main issue - that is, why there are flagrant violations of human rights in various parts of the North Caucasus - is completely missing. Of course, it is necessary to respect human rights, but it is necessary to create the conditions for complying with them. If terrorist organisations are being financed from abroad - and this is certainly the case - then it is difficult for us to provide these conditions. Unfortunately, the resolution does not take account of that.
Mr President, I give my full backing to this resolution, which is supported by my political group and calls for action in support of Sakharov awardee Oleg Orlov and what he stands for - namely opposition to the human rights violations that go on in the Northern Caucasus.
Let me say in this respect that I do not see myself and my Group reflected in the words of Mr Mirsky, who spoke earlier and criticised Oleg Orlov, saying that he should not use his status as a human rights defender to speak up against Mr Kadyrov. Any self-respecting democrat knows that you do not need a title, you do not need to be a human rights defender, and you do not need to be a member of Memorial or a Sakharov awardee to have the democratic right to criticise any head of State or Government.
I should also like to use this opportunity to endorse what our colleague Raül Romeva i Rueda said earlier. He called the attention of this Parliament - and also of the Commission and the Council and, in particular, Mrs Ashton - to the dangerous situation that is now developing in Western Sahara. I should like to request her to intervene so that the Moroccan authorities do not arrest the people of Western Sahara who are fighting against illegal occupation.
(The President cut off the speaker.)
Member of the Commission. - Mr President, I would like to thank you for raising the human rights situation in the North Caucasus.
While the anti-terrorist operation in Chechnya was officially declared over last year, violence and the climate of impunity continue there, but even more so in neighbouring Dagestan and also in Ingushetia.
The armed attack that took place on Tuesday of this week on the Parliament in Grozny was the latest reminder that the situation remains volatile and dangerous.
The High Representative for Foreign and Security Policy/Vice-President Ashton has deplored this attack and has stated that no circumstances can justify the use of terrorist violence and suicide attacks.
I would like to take this opportunity to express my deepest sympathy to the families of the victims. In this case, the victims were a civilian and two policemen carrying out their duties. As terror attacks continue in the Northern Caucasus so too do regular attacks on human rights defenders and journalists, and the perpetrators of such attacks are rarely brought to justice.
We pay tribute to all those who have lost their lives and to those who continue their work in such an environment. Many activists, lawyers and independent journalists across the Russian Federation are facing violence, harassment and intimidation.
The libel cases against Oleg Orlov, the head of the Memorial Human Rights Centre and the chairwoman of the Moscow Helsinki Group, Lyudmilla Alekseeva, should be seen in this context of intimidation. Mr Orlov's statements, challenged by President Kadyrov, concerned the fact that the killer of Memorial activist Natalya Estimirova, although identified, has not been brought to justice.
The European Commission is following Mr Orlov's ongoing second trial very closely. The EU calls on Russia to uphold the commitments it has entered into as a member of the United Nations, the OSCE and the Council of Europe. President Medvedev has spoken out against what he has termed the legal nihilism prevailing in Russia. The EU stands ready to support Russia's reform of its judicial system.
Concrete activities have been prepared in close cooperation with the President's administration and the Council of Europe.
The EU highly values the opportunity it has to discuss its concerns on human rights with the Russian authorities. We welcome the open attitude President Medvedev has taken in discussions with the EU concerning these issues. The regular EU-Russia human rights consultations at expert level offer an opportunity to broaden the scope of these discussions.
- The debate is closed.
The next item is the vote.
(For the results and other details on the vote: see Minutes)
Written Statements (Rule 149)
in writing. - I wish to convey my deepest sympathy and concern for the increasing number of murdered or disappeared citizens of the Caucasus region, particularly Natalia Estemirova. The increase in violence and disappearances of human rights activists and political opponents in the North Caucasus region since 2009 is worrying. These conflicts and human rights violations destabilise the region and hinder peace and prosperity. I urge the Russian authorities to heighten protection for human rights defenders, including those working for Memorial. The government should strive to convict those who carry out abductions and murders, rather than silencing those, like Oleg Orlov, who bring these issues to light. I condemn the actions taken by the authorities in investigating human rights organisations, as well as criminal charges currently being brought against Oleg Orlov for speaking out. I call on the Commission to emphasise these issues in its dialogue with Russia.
There has been a lot of talk in the media, recently, about a new beginning in relations between the European Union and the Russian Federation. The fruit of these activities is the joint German-Russian Nord Stream gas pipeline project and the offer to include Russia in the European security system proposed by Nicolas Sarkozy.
It appears that in the euphoria of new economic agreements, EU decision makers have quickly forgotten the cases of Anna Politkovskaya and Natalia Estemirova. For years, we have based the Union on the belief that if people may be said to be equal, then this equality extends to all people in every respect. Therefore, it must be our priority to fight unremittingly for respect for the principles of law and order, civil liberties and human dignity. It is essential that there be a firm reaction from the European Union to the repeated cases of human rights violations in Russia and the tragedy of the democratic opposition.
The media are reporting that every 31st of the month, demonstrations organised by the 'Strategy-31' movement are held in Russian cities. Its members are protesting in defence of the freedom to gather, assemble and hold marches and pickets guaranteed under Article 31 of the Constitution of the Russian Federation. From the beginning of its activities, the movement has met with opposition from the authorities. Each time, the demonstrations are broken up by the Special Purpose Police Unit OMON, and the participants are subjected to harassment and beatings, they are transported to the countryside and abandoned deep inside forests or they are arrested and even held in prison without being given a formal reason. It is the duty of the Union to investigate these activities in detail and to give strong expression to its opposition. This is expected of us, not only by the citizens of Russia, but by the whole of European society.